Fish, J.
1. This being an action upon a promissory note, brought by the payee against the maker, who at the time of signing it was a married woman, and the defense which she attempted to set Up, viz., that she signed it under duress of her husband, not being proved, there was no error in directing a verdict for the plaintiff.
2. Save as to the point above indicated, no question of any material consequence is properly presented for adjudication in the present case.

Judgment affirmed.


All the Justices concurring.